Name: 2013/722/EU: Commission Implementing Decision of 29Ã November 2013 approving annual and multiannual programmes and the financial contribution from the Union for the eradication, control and monitoring of certain animal diseases and zoonoses presented by the Member States for 2014 and the following years (notified under document C(2013) 8417)
 Type: Decision_IMPL
 Subject Matter: agricultural activity;  economic geography;  health;  EU finance;  agricultural policy
 Date Published: 2013-12-07

 7.12.2013 EN Official Journal of the European Union L 328/101 COMMISSION IMPLEMENTING DECISION of 29 November 2013 approving annual and multiannual programmes and the financial contribution from the Union for the eradication, control and monitoring of certain animal diseases and zoonoses presented by the Member States for 2014 and the following years (notified under document C(2013) 8417) (2013/722/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Decision 2009/470/EC of 25 May 2009 on expenditure in the veterinary field (1), and in particular Article 27(5) thereof, Whereas: (1) Decision 2009/470/EC lays down the procedures governing the Union financial contribution for programmes for the eradication, control and monitoring of animal diseases and zoonoses. (2) In addition, Article 27(1) of Decision 2009/470/EC provides that a Union financial measure is to be introduced to reimburse the expenditure incurred by the Member States for the financing of national programmes for the eradication, control and monitoring of the animal diseases and zoonoses listed in Annex I to that Decision. (3) Commission Decision 2008/341/EC of 25 April 2008 laying down Community criteria for national programmes for the eradication, control and monitoring of certain animal diseases and zoonoses (2) provides that in order to be approved under the Union financial measures, programmes submitted by the Member States must meet at least the criteria set out in the Annex to that Decision. (4) Regulation (EC) No 999/2001 of the European Parliament and of the Council of 22 May 2001 laying down rules for the prevention, control and eradication of certain transmissible spongiform encephalopathies (3) provides for annual monitoring programmes by Member States for transmissible spongiform encephalopathies (TSE) in bovine, ovine and caprine animals. (5) Council Directive 2005/94/EC of 20 December 2005 on Community measures for the control of avian influenza (4) also provides for surveillance programmes by Member States to be carried out in respect of poultry and wild birds in order to contribute, inter-alia, on the basis of regularly updated risk-assessments, to the knowledge on the threats posed by the wild birds in relation to any influenza virus of avian origin in birds. Those annual programmes, and their financing, for monitoring should also be approved. (6) Certain Member States have submitted to the Commission annual and multiannual programmes for the eradication, control and monitoring (of animal diseases, programmes of checks aimed at the prevention of zoonoses, and annual monitoring programmes for the eradication and monitoring of certain TSE for which they wish to receive a financial contribution from the Union. (7) In the light of the importance of those programmes for the achievement of Union objectives in the field of the public and animal health, it is appropriate to fix financial contribution of the Union to the costs incurred by the Member States concerned for the measures referred to in this Decision up to a maximum amount for each programme. (8) Although the TSE epidemiological situation in the Union has significantly improved during the last few years, TSE monitoring targeted to specific animal subpopulations remains of great significance for providing a reliable insight into the prevalence and evolution of TSE in Member States and at the same time verifying the effectiveness of the preventive measures in place. It is therefore appropriate to fix a financial contribution of the Union at 100 % of the costs of Member States for performing certain laboratory tests for the monitoring of TSE under the approved programmes. (9) Rabies eradication programmes in some Member States are now approaching the stage of achieving their objective of eradicating this important public health threat while in other Member States they play a key role in preventing the reintroduction of the disease to the rest of the Union. It is appropriate to maintain a higher level of financial contribution by the Union, at 75 %, in order to reinforce the efforts of the Member States to eradicate that disease as soon as possible. (10) Certain Member States which have been successfully implementing rabies eradication programmes that have been co-financed for several years, share land borders with third countries where that disease is present. In order to finally eradicate rabies, certain vaccination activities need to be carried out in the territory of those third countries adjacent to the Union. It is appropriate to provide full support to activities in bordering areas of those third countries through a 100 % of financial contribution by the Union for the cost purchase and distribution of oral vaccines. (11) In order to ensure that all rabies infected Member States shall continue with no interruption the oral vaccination activities foreseen in their programmes, it is necessary to allow for the possibility of paying of advances of up to 60 % of the maximum amount set for each programme, upon the request for the concerned Member State and subject to the availability of appropriations. (12) Classical swine fever has since 2012 been detected in wild boar population in an area of Latvia bordering the Russian Federation and Belarus. Commission Implementing Decision 2013/427/EU (5) provided emergency union financial contribution for the oral vaccination wild boar against classical swine fever in areas of Belarus neighbouring the infected areas in Latvia for the year 2013, to control the spread of the infection and prevent the reinfection of the Latvian territory. It is appropriate to maintain the support to these activities in Belarus through a 100 % of financial contribution by the Union for the certain of the relevant costs. (13) Due to the specific epidemiological situation and the financial, technical and administrative problems encountered to properly implement, the programme for the eradication of ovine and caprine brucellosis in Greece, it is appropriate to provide a reinforced level of financing for certain measures and support the remuneration of private practitioners and of seasonal staff to ensure the proper implementation of this programme. (14) The presence of African swine fever on Sardinia poses a threat for spread of the disease to other areas in the Union through illegal movements of products or animals. To minimise this risk, it is appropriate to approve a measure for the financial support to Italy for implementing reinforced controls at the ports and airports in Sardinia. (15) The Commission has assessed the annual and multiannual programmes submitted by the Member States from both the veterinary and financial point of view. Those programmes comply with the relevant Union veterinary legislation and in particular with the criteria set out in Decision 2008/341/EC. (16) The measures eligible for Union financial support are defined within the current Commission Implementing Decision. However, in cases where it was deemed appropriate, the Commission has informed the Member States in writing on limitations to the eligibility of certain measures in terms of maximum numbers of activities carried out or in terms of geographical areas covered by the programmes. (17) In the light of the importance of the annual and multiannual programmes for the achievement of Union objectives in the field of animal and public health, as well as the obligatory application in all Member States in the case of the TSE and avian influenza programmes, it is appropriate to fix the appropriate rate of the Union financial contribution to reimburse the costs to be incurred by the Member States concerned for the measures referred to in this Decision up to a maximum amount for each programme. (18) In accordance with Article 84 of Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council of 25 October 2012 on the financial rules applicable to the general budget of the Union and repealing Council Regulation (EC, Euratom) No 1605/2002 (6) and with Article 94 of Commission Delegated Regulation (EU) No 1268/2012 of 29 October 2012 on the rules of application of Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council on the financial rules applicable to the general budget of the Union (7), the commitment of expenditure from the Union budget shall be preceded by a financing Decision setting out the essential elements of the action involving expenditure and adopted by the institution or the authorities to which powers have been delegated by the institution. (19) For the purposes of simplification and reduction of administrative burden regarding the financial management of the programmes by the Member States and by the Commission it is appropriate to apply a system of unit costs for determining the Union contribution to the eligible activities for sampling and testing under the approved programmes. (20) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: CHAPTER I Article 1 Definitions For the purposes of the present Implementing Decision the following definitions shall apply: (a) sampling of domestic animals: the procedure of collecting biological material from animals at the holding by or on behalf of the Competent Authority for laboratory testing; (b) sampling of poultry flocks: The collection of samples from the environment of a poultry flock performed by or on behalf of the Competent Authority in the framework of a programme for the control of certain zoonotic Salmonella; (c) test: the procedure performed on a sample in a laboratory to detect, diagnose or evaluate disease agent presence or absence, disease process or the susceptibility to a specific disease agent; (d) tuberculin testing: The procedure of performing a tuberculin skin test as defined in Annex B point 2 to Council Directive 64/432/EEC (8), in the framework of a bovine tuberculosis programme. Article 2 Bovine brucellosis 1. The programmes for the eradication of bovine brucellosis submitted by Spain, Croatia, Italy, Portugal and the United Kingdom are hereby approved for the period from 1 January 2014 to 31 December 2014. 2. The financial contribution by the Union: (a) shall be at a rate of 50 % of the unit cost defined in points 1(a) and 4(a) of Annex I for: (i) the sampling of domestic animals; (ii) rose bengal tests; (iii) complement fixation tests; (b) shall be at a rate of 50 % of the eligible costs to be incurred by each Member State referred to in paragraph 1 for: (i) SAT tests up to a maximum of EUR 0,25 on average per test; (ii) ELISA tests up to a maximum of EUR 0,5 on average per test; (iii) bacteriological tests up to a maximum of EUR 10 on average per test; (iv) purchase of vaccines up to a maximum of EUR 0,50 on average per dose; (v) the compensation to be paid to owners for the value of their animals slaughtered subject to those programmes up to a maximum of EUR 375 on average per animal; (c) and shall not exceed the following: (i) EUR 4 900 000 for Spain; (ii) EUR 150 000 for Croatia; (iii) EUR 2 715 000 for Italy; (iv) EUR 805 000 for Portugal; (v) EUR 1 355 000 for the United Kingdom. Article 3 Bovine tuberculosis 1. The programmes for the eradication of bovine tuberculosis submitted by Ireland, Spain, Croatia, Italy, Portugal and the United Kingdom are hereby approved for the period from 1 January 2014 to 31 December 2014. 2. The financial contribution by the Union to the Member States referred to in paragraph 1, except for Ireland: (a) shall be at a rate of 50 % of the unit cost defined in points 3 and 4(b) of Annex I for: (i) tuberculin testing; (ii) gamma-interferon tests; (b) shall be at a rate of 50 % of the eligible costs to be incurred by each Member State referred to in paragraph 1 for the cost of: (i) bacteriological tests up to a maximum of EUR 10 on average per test; (ii) the compensation to be paid to owners for the value of their animals slaughtered subject to those programmes up to a maximum of EUR 375 on average per animal; (c) and shall not exceed the following: (i) EUR 11 780 000 for Spain; (ii) EUR 330 000 for Croatia; (iii) EUR 4 570 000 for Italy; (iv) EUR 1 035 000 for Portugal; (v) EUR 31 000 000 for the United Kingdom. 3. The financial contribution by the Union to Ireland: (a) shall be at a rate of 50 % of the unit cost defined in point 4(b) of Annex I for gamma-interferon tests; (b) shall be at a rate of 50 % of the eligible costs to be incurred by Ireland for the compensation to be paid to owners for the value of their animals slaughtered subject to those programmes up to a maximum of EUR 375 on average per animal; (c) shall not exceed EUR 7 390 000. Article 4 Ovine and caprine brucellosis 1. The programmes for the eradication of ovine and caprine brucellosis submitted by Greece, Spain, Croatia, Italy, Cyprus, and Portugal are hereby approved for the period from 1 January 2014 to 31 December 2014. 2. The financial contribution by the Union to the Member States referred to in paragraph 1, except for Greece: (a) shall be at a rate of 50 % of the unit cost defined in points 1(b) and 4(c) of Annex I for: (i) the sampling of domestic animals; (ii) rose bengal tests; (iii) complement fixation tests; (b) shall be at a rate of 50 % of the eligible costs to be incurred by each Member State referred to in paragraph 1 for: (i) bacteriological tests up to a maximum of EUR 10 on average per test; (ii) the purchase of vaccines up to a maximum of EUR 0,50 on average per dose; (iii) the compensation to be paid to owners for the value of their animals slaughtered subject to those programmes up to a maximum of EUR 50 on average per animal; (c) and shall not exceed the following: (i) EUR 7 715 000 for Spain; (ii) EUR 385 000 for Croatia; (iii) EUR 3 925 000 for Italy; (iv) EUR 175 000 for Cyprus; (v) EUR 1 125 000 for Portugal. 3. The financial contribution by the Union for Greece: (a) shall be at a rate of 75 % of the unit cost defined in points 4(c) of Annex I for: (i) rose bengal tests; (ii) complement fixation tests; (b) shall be at a rate of 75 % of the eligible costs to be incurred for: (i) bacteriological tests up to a maximum of EUR 15 on average per test; (ii) the purchase of vaccines up to a maximum of EUR 0,75 on average per dose; (iii) the remuneration of private practitioners performing vaccination and sampling activities under the programme; (iv) the salaries of seasonal staff specially recruited for management of data on the implementation of the measures of that programme; (c) shall be at a rate of 50 % of the eligible costs to be incurred for the compensation to be paid to owners for the value of its animals slaughtered subject to that programme up to a maximum of EUR 50 on average per animal; and (d) shall not exceed EUR 3 290 000. Article 5 Bluetongue in endemic or high risk areas 1. The programmes for the eradication and monitoring of bluetongue submitted by Belgium, Bulgaria, Germany, Estonia, Greece, Spain, France, Italy, Latvia, Lithuania, Malta, Austria, Poland, Portugal, Romania, Slovenia, Slovakia and Finland are hereby approved for the period from 1 January 2014 to 31 December 2014. 2. The financial contribution by the Union: (a) shall be at a rate of 50 % of the unit cost defined in points 1(c) and 4(d) of Annex I for: (i) the sampling of domestic animals; (ii) ELISA tests; (iii) PCR tests; (b) shall be at a rate of 50 % of the eligible costs to be incurred by each Member State referred to in paragraph 1 for the purchase of vaccines up to a maximum of EUR 0,50 on average per dose; (c) shall not exceed the following: (i) EUR 11 000 for Belgium; (ii) EUR 7 000 for Bulgaria; (iii) EUR 70 000 for Germany; (iv) EUR 3 000 for Estonia; (v) EUR 75 000 for Greece; (vi) EUR 590 000 for Spain; (vii) EUR 170 000 for France; (viii) EUR 350 000 for Italy; (ix) EUR 15 000 for Latvia; (x) EUR 8 000 for Lithuania; (xi) EUR 5 000 for Malta; (xii) EUR 5 000 for Austria; (xiii) EUR 25 000 for Poland; (xiv) EUR 125 000 for Portugal; (xv) EUR 35 000 for Romania; (xvi) EUR 13 000 for Slovenia; (xvii) EUR 25 000 for Slovakia; (xviii) EUR 5 000 for Finland. Article 6 Zoonotic Salmonella 1. The annual programmes for the control of certain zoonotic Salmonella in breeding, laying and broiler flocks of Gallus gallus and in flocks of turkeys (Meleagris gallopavo) submitted by Bulgaria, Denmark, Germany, Estonia, Ireland, Greece, France, Croatia, Italy, Cyprus, Latvia, Luxembourg, Hungary, Malta, the Netherlands, Austria, Portugal, Romania, Slovenia, Slovakia and the United Kingdom are hereby approved for the period from 1 January 2014 to 31 December 2014. 2. The annual programme for the control of certain zoonotic Salmonella in flocks of turkeys (Meleagris gallopavo) submitted by Poland is hereby approved for the period from 1 January 2014 to 31 December 2014. 3. The annual programme for the control of certain zoonotic Salmonella in breeding flocks of Gallus gallus submitted by the Czech Republic is hereby approved for the period from 1 January 2014 to 31 December 2014. 4. The multiannual programmes for the control of certain zoonotic Salmonella in laying and broiler flocks of Gallus gallus and in flocks of turkeys (Meleagris gallopavo) submitted by the Czech Republic are hereby approved for the period from 1 January 2014 to 31 December 2016. 5. The multiannual programme for the control of certain zoonotic Salmonella in breeding, laying and broiler flocks of Gallus gallus and in flocks of turkeys (Meleagris gallopavo) submitted by the Spain is hereby approved for the period from 1 January 2014 to 31 December 2016. 6. The multiannual programme for the control of certain zoonotic Salmonella in breeding, laying and broiler flocks of Gallus gallus submitted by Poland is hereby approved for the period from 1 January 2014 to 31 December 2016. 7. The multiannual programme for the control of certain zoonotic Salmonella in breeding and laying flocks of Gallus gallus submitted by Belgium is hereby approved for the period from 1 January 2014 to 31 December 2019. 8. The financial contribution by the Union for the year 2014: (a) shall be at a rate of 50 % of the unit cost defined in points 2 and 4(e) of Annex I for: (i) the sampling of poultry flocks; (ii) bacteriological tests; (iii) serotyping tests; (iv) tests to verify the efficacy of disinfection; (v) tests for the detection of antimicrobials; (b) shall be at a rate of 50 % of the eligible costs to be incurred by each Member State referred to in paragraphs 1 to 7 for: (i) purchase of vaccine up to a maximum of EUR 0,05 on average per dose; (ii) the compensation to be paid to owners for the value of:  the culled breeding birds of Gallus gallus up to a maximum of EUR 4 on average per bird,  the culled laying birds of Gallus gallus up to a maximum of EUR 2,20 on average per bird,  the culled parent breeding turkey birds of Meleagris gallopavo up to a maximum of EUR 12 on average per bird,  the destroyed hatching eggs of parent breeding Gallus gallus up to a maximum of EUR 0,20 on average per egg,  the destroyed table eggs of Gallus gallus up to a maximum of EUR 0,04 on average per egg,  the destroyed hatching eggs of parent breeding Meleagris gallopavo up to a maximum of EUR 0,40 on average per egg; (c) and shall not exceed the following: (i) EUR 1 070 000 for Belgium; (ii) EUR 50 000 for Bulgaria; (iii) EUR 175 000 for the programme of the Czech Republic referred to in paragraph 3; (iv) EUR 710 000 for the programme of the Czech Republic referred to in paragraph 4; (v) EUR 90 000 for Denmark; (vi) EUR 1 335 000 for Germany; (vii) EUR 20 000 for Estonia; (viii) EUR 25 000 for Ireland; (ix) EUR 620 000 for Greece; (x) EUR 760 000 for Spain; (xi) EUR 860 000 for France; (xii) EUR 160 000 for Croatia; (xiii) EUR 550 000 for Italy; (xiv) EUR 95 000 for Cyprus; (xv) EUR 240 000 for Latvia; (xvi) EUR 10 000 for Luxembourg; (xvii) EUR 1 940 000 for Hungary; (xviii) EUR 30 000 for Malta; (xix) EUR 2 700 000 for the Netherlands; (xx) EUR 1 190 000 for Austria; (xxi) EUR 20 000 for the programme of Poland referred to in paragraph 2; (xxii) EUR 2 610 000 for the programme of Poland referred to in paragraph 6; (xxiii) EUR 35 000 for Portugal; (xxiv) EUR 1 170 000 for Romania; (xxv) EUR 35 000 for Slovenia; (xxvi) EUR 970 000 for Slovakia; (xxvii) EUR 40 000 for United Kingdom. Article 7 Classical swine fever 1. The programmes for the control and monitoring of Classical swine fever submitted by Bulgaria, Germany, France, Croatia, Latvia, Hungary, Romania and Slovakia are hereby approved for the period from 1 January 2014 to 31 December 2014. 2. The financial contribution by the Union: (a) shall be at a rate of 50 % of the unit cost defined in points 1(d) and 4(f) of Annex I for: (i) the sampling of domestic animals; (ii) ELISA tests; (iii) PCR tests; (iv) virological tests; (b) shall be at a rate of 50 % of the eligible costs to be incurred by each Member State referred to in paragraph 1 for: (i) the delivery of wild boars to the authorities for laboratory testing up to a maximum of EUR 5 on average per animal; (ii) the purchase of oral vaccines up to a maximum of EUR 0,50 on average per dose; (c) shall not exceed the following: (i) EUR 150 000 for Bulgaria; (ii) EUR 670 000 for Germany; (iii) EUR 15 000 for France; (iv) EUR 65 000 for Croatia; (v) EUR 295 000 for Latvia; (vi) EUR 40 000 for Hungary; (vii) EUR 1 435 000 for Romania; (viii) EUR 345 000 for Slovakia. 3. Notwithstanding paragraph 2 points (a) and (b), for the part of the Latvian programme that will be implemented in Belarus, the financial contribution by the Union for the year 2014 shall: (a) be granted only for the eligible costs of the purchase of oral vaccine baits up to a maximum of EUR 1 on average per dose; (b) be at the rate of 100 %; and (c) not exceed EUR 135 000. Article 8 Swine vesicular disease 1. The programme for the eradication of swine vesicular disease submitted by Italy is hereby approved for the period from 1 January 2014 to 31 December 2014. 2. The financial contribution by the Union: (a) shall be at a rate of 50 % of the unit cost defined in points 1(e) of Annex I for the sampling of domestic animals; (b) shall be at a rate of 50 % of the eligible costs to be incurred by Italy for: (i) ELISA tests up to a maximum of EUR 1 on average per test; (ii) PCR tests up to a maximum of EUR 5 on average per test; (iii) virological tests up to a maximum of EUR 10 on average per test; (c) shall not exceed EUR 790 000 for Italy. Article 9 Avian influenza in poultry and wild birds 1. The annual surveillance programmes for avian influenza in poultry and wild birds submitted by Belgium, Bulgaria, Denmark, Germany, Estonia, Ireland, Greece, Spain, France, Croatia, Italy, Cyprus, Latvia, Lithuania, Luxembourg, Hungary, Malta, Austria, Portugal, Romania, Slovenia, Slovakia, Finland, Sweden and the United Kingdom are hereby approved for the period from 1 January 2014 to 31 December 2014. 2. The multiannual surveillance programmes for avian influenza in poultry and wild birds submitted by the Czech Republic and Poland are hereby approved for the period from 1 January 2014 to 31 December 2016. 3. The multiannual surveillance programme for avian influenza in poultry and wild birds submitted by the Netherlands is hereby approved for the period from 1 January 2014 to 31 December 2017. 4. The financial contribution by the Union for the year 2014: (a) shall be at a rate of 50 % of the unit cost defined in points 1(f) and 4(g) of Annex I for: (i) the sampling of domestic birds; (ii) ELISA tests; (iii) agar gel immune diffusion tests; (iv) HI test for H5/H7; (v) virus isolation tests; (vi) PCR tests; (b) shall be at a rate of 50 % of the eligible costs to be incurred by each Member State referred to in paragraphs 1 to 3 for the delivery of wild birds to the authorities for laboratory testing in the framework of passive surveillance up to a maximum of EUR 5 on average per bird; (c) shall not exceed the following: (i) EUR 50 000 for Belgium; (ii) EUR 25 000 for Bulgaria; (iii) EUR 20 000 for Czech Republic; (iv) EUR 50 000 for Denmark; (v) EUR 55 000 for Germany; (vi) EUR 5 000 for Estonia; (vii) EUR 70 000 for Ireland; (viii) EUR 15 000 for Greece; (ix) EUR 65 000 for Spain; (x) EUR 120 000 for France; (xi) EUR 75 000 for Croatia; (xii) EUR 905 000 for Italy; (xiii) EUR 20 000 for Cyprus; (xiv) EUR 20 000 for Latvia; (xv) EUR 10 000 for Lithuania; (xvi) EUR 10 000 for Luxembourg; (xvii) EUR 160 000 for Hungary; (xviii) EUR 5 000 for Malta; (xix) EUR 160 000 for the Netherlands; (xx) EUR 25 000 for Austria; (xxi) EUR 95 000 for Poland; (xxii) EUR 25 000 for Portugal; (xxiii) EUR 260 000 for Romania; (xxiv) EUR 45 000 for Slovenia; (xxv) EUR 25 000 for Slovakia; (xxvi) EUR 40 000 for Finland; (xxvii) EUR 30 000 for Sweden; (xxviii) EUR 135 000 for the United Kingdom. Article 10 Transmissible spongiform encephalopathies 1. The programmes for the monitoring and eradication of certain transmissible spongiform encephalopathies (TSE), submitted by Belgium, Bulgaria, the Czech Republic, Denmark, Germany, Estonia, Ireland, Spain, France, Croatia, Italy, Cyprus, Latvia, Lithuania, Hungary, Malta, the Netherlands, Austria, Poland, Portugal, Romania, Slovenia, Slovakia, Finland and Sweden are hereby approved for the period from 1 January 2014 to 31 December 2014. 2. The multiannual programmes for the monitoring and eradication of certain transmissible spongiform encephalopathies, submitted by Greece and Luxembourg are hereby approved for the period from 1 January 2014 to 31 December 2015. 3. The multiannual programme for the monitoring and eradication of certain transmissible spongiform encephalopathies, submitted by the United Kingdom is hereby approved for the period from 1 January 2014 to 31 December 2018. 4. The financial contribution by the Union: (a) shall be at a rate of 100 % of the unit cost defined in point 4(h) of Annex I for: (i) rapid tests on bovine animals, performed to fulfil the requirements of Article 12 paragraph 2 and Annex III Chapter A Part I points 2.1 and 3 to Regulation (EC) No 999/2001; (ii) rapid tests on bovine animals performed to fulfil the requirements of Annex III Chapter A Part I points 2.2 to Regulation (EC) No 999/2001, under the programmes of Bulgaria, Croatia and Romania or under the programmes of other Member States referred to in paragraphs 1 to 3 on bovine animals originating from Member States not included in the Annex to Commission Decision 2009/719/EC (9) or third countries; (iii) rapid tests on ovine and caprine animals:  in accordance with the requirements of Article 12 paragraph 2, Annex III Chapter A Part II point 5 and Annex VII to Regulation (EC) No 999/2001,  up to the number necessary to fulfil the minimum requirements of Annex III Chapter A Part II points 2 and 3; (iv) primary molecular discriminatory tests to perform as referred to in point 3(2)(c)(i) of Chapter C of Annex X to Regulation (EC) No 999/2001; (b) shall be at a rate of 75 % of the unit cost defined in point 4(h) of Annex I for rapid tests on bovine animals, performed to fulfil the requirements of Annex III Chapter A Part I point 2.2 to Regulation (EC) No 999/2001, not falling under paragraph (a)(ii); (c) shall be at a rate of 100 % of the eligible costs to be incurred by each Member State referred to paragraphs 1 to 3 for: (i) confirmatory tests, other than rapid tests, as referred to in Annex X Chapter C to Regulation (EC) No 999/2001 up to a maximum of EUR 50 on average per test; (ii) genotyping tests up to a maximum of EUR 6 on average per test; (d) shall be at a rate of 50 % of the cost incurred by each Member State for the compensation of the owners of animals:  bovines culled and destroyed up to a maximum of EUR 500 on average per animal,  sheep and goats culled and destroyed up to a maximum of EUR 70 on average per animal,  sheep and goats compulsorily slaughtered in accordance with Annex VII, Chapter B, point 2.2.2(b) and (c) to Regulation (EC) No 999/2001 up to a maximum of EUR 50 on average per animal; and (e) shall not exceed the following: (i) EUR 260 000 for Belgium; (ii) EUR 310 000 for Bulgaria; (iii) EUR 250 000 for the Czech Republic; (iv) EUR 235 000 for Denmark; (v) EUR 2 390 000 for Germany; (vi) EUR 45 000 for Estonia; (vii) EUR 660 000 for Ireland; (viii) EUR 1 355 000 for Greece; (ix) EUR 1 525 000 for Spain; (x) EUR 7 615 000 for France; (xi) EUR 2 115 000 for Italy; (xii) EUR 355 000 for Croatia; (xiii) EUR 1 060 000 for Cyprus; (xiv) EUR 65 000 for Latvia; (xv) EUR 55 000 for Lithuania; (xvi) EUR 30 000 for Luxembourg; (xvii) EUR 660 000 for Hungary; (xviii) EUR 15 000 for Malta; (xix) EUR 435 000 for the Netherlands; (xx) EUR 345 000 for Austria; (xxi) EUR 1 220 000 for Poland; (xxii) EUR 475 000 for Portugal; (xxiii) EUR 1 675 000 for Romania; (xxiv) EUR 115 000 for Slovenia; (xxv) EUR 170 000 for Slovakia; (xxvi) EUR 100 000 for Finland; (xxvii) EUR 105 000 for Sweden; (xxviii) EUR 1 475 000 for the United Kingdom. Article 11 Rabies 1. The annual programmes for the eradication of rabies submitted by Bulgaria, Estonia, Italy, Lithuania, Hungary, Poland, Romania and Slovakia are hereby approved for the period from 1 January 2014 to 31 December 2014. 2. The multiannual programme for the eradication of rabies submitted by Greece is hereby approved for the period from 1 January 2014 to 31 December 2015. 3. The multiannual programmes for the eradication of rabies submitted by Latvia and Finland are hereby approved for the period from 1 January 2014 to 31 December 2016. 4. The multiannual programme for the eradication of rabies submitted by Croatia is hereby approved for the period from 1 January 2014 to 31 December 2018. 5. The multiannual programme for the eradication of rabies submitted by Slovenia is hereby approved for the period from 1 January 2014 to 31 December 2019. 6. The financial contribution by the Union for the year 2014: (a) shall be at a rate of 75 % of the unit cost defined in point 4(i) of Annex I for: (i) fluorescent antibody tests (FAT); (ii) serological tests; (b) shall be at a rate of 75 % of the eligible costs to be incurred by each Member State referred to in paragraph 1 for: (i) the delivery of wild animals to the authorities for laboratory testing up to a maximum of EUR 10 on average per animal; (ii) tests for the detection of biomarker up to a maximum of EUR 7,50 on average per test; (iii) the isolation and characterisation of rabies virus up to a maximum of EUR 30 on average per investigation; (iv) the titration of the virus contained a sample of vaccine baits up to a maximum of EUR 75 on average per sample of vaccine baits tested; (v) the purchase of oral vaccine baits up to a maximum of EUR 0,60 on average per bait; (vi) the distribution of oral vaccine baits up to a maximum of 0,35 on average per bait; (c) shall not exceed the following: (i) EUR 1 790 000 for Bulgaria; (ii) EUR 3 210 000 for Greece; (iii) EUR 510 000 for Estonia; (iv) EUR 165 000 for Italy; (v) EUR 1 700 000 for Croatia; (vi) EUR 1 225 000 for Latvia; (vii) EUR 2 600 000 for Lithuania; (viii) EUR 1 970 000 for Hungary; (ix) EUR 7 470 000 for Poland; (x) EUR 5 500 000 for Romania; (xi) EUR 800 000 for Slovenia; (xii) EUR 285 000 for Slovakia; (xiii) EUR 250 000 for Finland. 7. Notwithstanding paragraphs 6 (a) and (b), for the part of the Estonian, Latvian, Lithuanian, Polish and Finnish programmes that will be implemented outside these Member States territories, the financial contribution by the Union for the year 2014 shall: (a) be granted only for the eligible costs of the purchase and of the distribution of oral vaccine baits; (b) be at the rate of 100 %; and (c) not exceed: (i) EUR 110 000 for the part of the Estonian programme implemented in the Russian Federation; (ii) EUR 475 000 for the part of the Latvian programme implemented in Belarus; (iii) EUR 1 570 000 for the part of the Lithuanian programme implemented in Belarus; (iv) EUR 1 500 000 for the part of the Polish programme implemented in Ukraine; (v) EUR 660 000 for the part of the Polish programme implemented in Belarus; (vi) EUR 95 000 for the part of the Finnish programme implemented in the Russian Federation. 8. The maximum of the eligible costs to be reimbursed for the costs referred to in paragraph 7 shall on average not exceed for the purchase and the distribution of oral vaccine baits EUR 0,95 on average per dose. 9. Notwithstanding the provisions of Article 13(2) for the programmes referred to under the current article: (a) the Commission, upon the request of the concerned Member State, may pay an advance of up to 60 % of the specified maximum amount within the 3 months following the receipt of the request; (b) eligible costs referred to in paragraph 7 shall be eligible if paid by the authorities of the third country in the territory of which the activities have been implemented and a final report and payment request has been submitted to the concerned Member State. Article 12 African swine fever 1. A financial contribution to Italy for the implementation of reinforced control measures in ports and airports of Sardinia for the prevention of the spread of African swine fever is hereby approved for the period from 1 January 2014 to 31 December 2014. 2. The financial contribution by the Union: (a) shall be at a rate of 50 % of the eligible costs to be incurred by Italy for the implementation of the measures referred to in paragraph 1; (b) shall not exceed EUR 50 000. CHAPTER II GENERAL AND FINAL PROVISIONS Article 13 1. The financial contribution by the Union provided for in Articles 2 to 11, shall be the proportion specified in those Articles of: (a) the unit costs as set for each programme in Annex I; (b) eligible costs limited to the costs set out in Annex II. 2. Only costs incurred in the carrying out of the annual or multiannual programmes referred to in Articles 2 to 12 and paid before the submission of the final report by the Member States shall be eligible for co-financing by means of a financial contribution by the Union. Article 14 1. The expenditure submitted by the Member States for a financial contribution by the Union shall be expressed in euro and shall exclude value added tax and all other taxes. 2. Where the expenditure of a Member State is in a currency other than the euro, the Member State concerned shall convert it into euro by applying the most recent exchange rate set by the European Central Bank prior to the first day of the month in which the application is submitted by the Member State. Article 15 1. The financial contribution by the Union for the annual and multiannual programmes referred to in Articles 2 to 12 shall be granted provided that the Member States concerned: (a) implement the activities and measures as described in the programmes approved; (b) implement the programmes in accordance with the relevant provisions of Union law, including rules on the marketing authorisation of veterinary medicinal products and rules on competition and on the award of public contracts; (c) bring into force by 1 January 2014 at the latest the laws, regulations and administrative provisions necessary for actually fully implementing the programmes as of the 1 January 2014; (d) forward to the Commission, the intermediate technical and financial reports for the programmes, in accordance with Article 27(7)(a) of Decision 2009/470/EC and Article 3 of Commission Decision 2008/940/EC (10); (e) forward an annual detailed report to the Commission for the programmes in accordance with Article 27(7)(b) of Decision 2009/470/EC and Article 4 of Decision 2008/940/EC; (f) do not submit further requests for other contributions from the Union for those measures, and have not previously submitted such requests. 2. Where a Member State does not comply with paragraph 1, the Commission may reduce the financial contribution by the Union having regard to the nature and gravity of the infringement, and to the financial loss for the Union. Article 16 This Decision constitutes a financing decision in the meaning of Article 84 of the Financial Regulation. Article 17 This financing decision is subject to the availability of the appropriations provided for in the draft budget for 2014 after the adoption of the budget for 2014 by the budgetary authority or if the budget is not adopted as provided for in the system of provisional twelfths. Article 18 This Decision shall apply from 1 January 2014. Article 19 This Decision is addressed to the Member States. Done at Brussels, 29 November 2013. For the Commission Tonio BORG Member of the Commission (1) OJ L 155, 18.6.2009, p. 30. (2) OJ L 115, 29.4.2008, p. 44. (3) OJ L 147, 31.5.2001, p. 1. (4) OJ L 10, 14.1.2006, p. 16. (5) OJ L 213, 8.8.2013, p. 22. (6) OJ L 298, 26.10.2012, p. 1. (7) OJ L 362, 31.12.2012, p. 1. (8) OJ 121, 29.7.1964, p. 1977/64. (9) OJ L 256, 29.9.2009, p. 35. (10) OJ L 335, 13.12.2008, p. 61. ANNEX I UNIT COSTS (referred to in Article 13(1)(a)) Unit costs referred to in Articles 2 to 11 are set as follows: 1. Sampling of domestic animals or birds: (a) bovine brucellosis: (in EUR) Member State Unit cost Croatia Portugal 0,76 Spain 1,80 Italy United Kingdom 2,97 (b) ovine and caprine brucellosis: (in EUR) Member State Unit cost Croatia Portugal 0,55 Spain Cyprus 1,28 Italy 2,12 (c) bluetongue in endemic and high risk areas: (in EUR) Member State Unit cost Bulgaria Estonia Greece Latvia Lithuania Poland Portugal Romania Slovakia Malta 0,55 Spain Slovenia 1,28 Belgium France Italy 2,12 Germany Austria Finland 2,78 (d) classical swine fever: (in EUR) Member State Unit cost Bulgaria Croatia Hungary Latvia Romania Slovakia 0,55 France 2,12 Germany 2,78 (e) swine vesicular disease: (in EUR) Member State Unit cost Italy 2,12 (f) avian influenza: (in EUR) Member State Unit cost Bulgaria Czech republic Estonia Greece Croatia Hungary Latvia Lithuania Poland Portugal Romania Slovakia Malta 1,19 Spain Cyprus Slovenia 2,81 Belgium Ireland France Italy United Kingdom 4,65 Denmark Germany Luxembourg Austria The Netherlands Finland Sweden 6,09 2. Sampling of poultry flocks in the framework of zoonotic Salmonella programmes: (in EUR) Member State Unit cost Bulgaria Czech republic Estonia Greece Croatia Hungary Latvia Poland Portugal Romania Slovakia Malta 5,97 Spain Cyprus Slovenia 14,03 Belgium Ireland France Italy United Kingdom 23,24 Denmark Germany Luxembourg Austria The Netherlands 30,43 3. Tuberculin testing (bovine tuberculosis programmes): (in EUR) Member State Unit cost Croatia Portugal 1,12 Spain 2,63 Italy United Kingdom 4,36 4. Laboratory tests: (a) bovine brucellosis: (in EUR) Member State Laboratory test Unit cost All Member States rose bengal test 0,47 complement fixation test 0,49 (b) bovine tuberculosis: (in EUR) Member State Laboratory test Unit cost All Member States gamma-interferon test 10,43 (c) ovine and caprine brucellosis: (in EUR) Member State Laboratory test Unit cost All Member States rose bengal test 0,24 complement fixation test 0,63 (d) bluetongue: (in EUR) Member State Laboratory test Unit cost All Member States PCR test 25,08 ELISA test 1,69 (e) zoonotic Salmonella: (in EUR) Member State Laboratory test Unit cost All Member States Bacteriological test 18,19 Serotyping test 38,38 test to verify the efficacy of disinfection 16,72 test for the detection of antimicrobials 3,43 (f) classical swine fever: (in EUR) Member State Laboratory test Unit cost All Member States ELISA test 3,38 PCR test 19,01 virological test 24,95 (g) avian influenza in poultry and wild birds: (in EUR) Member State Laboratory test Unit cost All Member States ELISA test 3,26 agar gel immunodiffusion test 1,80 HI test for H5/H7 9,64 virus isolation test 37,87 PCR test 19,74 (h) transmissible spongiform encephalopathies: (in EUR) Member State Laboratory test Unit cost All Member States rapid test 7,40 discriminatory test 194 (i) rabies: (in EUR) Member State Laboratory test Unit cost All Member States fluorescent antibody test (FAT) 13,09 serological test 15,24 ANNEX II ELIGIBLE COSTS (referred to in Article 13(1)(b)) 1. Tests: (a) the purchase of test kits, reagents and all consumables identifiable and especially used for carrying out the laboratory test; (b) personnel, whatever the status, specifically allocated entirely or in part for carrying out the tests in the premises of the laboratory; the costs are limited to actual salaries plus social security charges and other statutory costs included in the remuneration); and (c) overheads equal to 7 % of the sum of the costs referred to in (a) and (b) for the coordination of activities and office supplies. 2. Compensation to owners for the value of their animals or birds slaughtered or culled, destroyed eggs and heat treated non-incubated hatching eggs: (a) the compensation shall not exceed the market value of the animal immediately before it was slaughtered or culled or of the eggs immediately before their destruction or heat treatment; (b) for slaughtered animals or birds and for heat treated non incubated hatching eggs, the salvage value, if any, shall be deducted from the compensation; (c) the compensation to be paid to owners for the value of the animals culled or slaughtered, of the destroyed products and heat treated non-incubated hatching eggs shall be granted within 90 days from the date of: (i) the slaughter or culling of the animal; (ii) the destruction or the heat treatment of the products; or (iii) the presentation of the completed claim by the owner; (d) Article 9(1), (2) and (3) of Commission Regulation (EC) No 883/2006 (1) shall apply to compensation payments made after the period 90 days referred to in paragraph 1 of this Article. 3. The purchase of vaccines or vaccine baits for domestic or wild animals respectively:  the cost of acquisition of the vaccine doses or vaccine baits,  the cost of storage of the vaccine doses or vaccine baits. 4. The distribution of vaccines baits for wild animals: (a) the transport of the vaccines baits; (b) the costs for the aerial or manual distribution of the vaccines plus baits; (c) personnel, whatever the status, specifically allocated entirely or in part for distributing vaccine baits; the costs are limited to their actual salaries plus social security charges and other statutory costs included in the remuneration. 5. The remuneration of private practitioners performing vaccination and sampling activities under the programme (referred to in Article 4(3)(b)(iii)): shall be limited the amount paid to specifically contracted private practitioners for the sampling or for the vaccination of animals and defined on by the number of the animals sampled or vaccinated and/or the number of holdings visited for this purpose. 6. The salaries of seasonal staff specifically recruited for the management of data on the implementation of the measures of that programme (referred to in Article 4(3)(b)(iv)): shall be limited to the specified seasonal staffs actual salaries plus social security charges and other statutory costs included in their remuneration. 7. Delivery of wild animals to the authorities for laboratory testing (referred to in Article 7(2)(b)(i) and Article 11(6)(b)(i)): shall be limited to the amount paid to hunters or other individuals or entities for the collection of dead wild animals (wild boar in the case of classical swine fever and all mammal species in the case of rabies) or the hunting of animals (wild boar in the case of classical swine fever and suspected wild mammals and healthy shot foxes and raccon dogs in the case of rabies) and their delivery (whole animal or specified part thereof) to the Competent Authority for performing eligible laboratory tests in the framework of the programme. 8. Delivery of wild birds to the authorities for laboratory testing (referred to in Article 9(4)(b): shall be limited to the amount paid to hunters or other individuals or entities for the delivery of suspect wild birds and their delivery and their delivery to the Competent Authority for performing laboratory tests in the framework of the programme. (1) OJ L 171, 23.6.2006, p. 1.